HUTCHESON, Circuit Judge
(concurring in the result).
I am still of the opinion thait tihe judgment appealed from- in no manner violated *63the anti-assignment ac!t and that it was otherwise unexceptionable. I have no substantial objection, however, to the opinion of the court in bank, written in substitution for the last three sentences of the former opinion, none to the .reformation and affirmance of the judgment as prescribed in that opinion. Without, therefore, at all departing from what I formerly said in dissent, I find myself, the judgment now affirmed instead of reversed, in the happy position of being able to concur in the result as in substantial accordance with the views the dissent expressed.